Case: 21-11033      Document: 00516304041         Page: 1    Date Filed: 05/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          May 3, 2022
                                  No. 21-11033                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jordan Jenkins,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CR-576-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Jordan Jenkins appeals his conviction and sentence for possession of a
   firearm by a convicted felon, a violation of 18 U.S.C. § 922(g)(1). Jenkins
   contends for the first time on appeal that his conviction for the Texas offense
   of simple robbery under Texas Penal Code § 29.02 is not a crime of violence


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11033       Document: 00516304041            Page: 2   Date Filed: 05/03/2022




                                       No. 21-11033


   under U.S.S.G. § 2K2.1 and U.S.S.G. § 4B1.2(a). Also for the first time on
   appeal, Jenkins contends that § 922(g)(1) is an unconstitutional exercise of
   power under the Commerce Clause and, alternatively, that it should be
   construed to require either relatively recent movement of a firearm across
   state lines or movement in commerce as a consequence of the defendant’s
   conduct. While Jenkins acknowledges his arguments are foreclosed, he
   nevertheless seeks to preserve them for possible Supreme Court review. The
   Government has moved without opposition for summary affirmance or,
   alternatively, for an extension of time to file its brief.
          As Jenkins correctly concedes, his arguments are foreclosed with
   respect to § 922(g)(1), see United States v. Perryman, 965 F.3d 424, 426 (5th
   Cir. 2020), cert. denied, 141 S. Ct. 2524 (2021); United States v. Alcantar, 733
   F.3d 143, 145-46 (5th Cir. 2013), and the characterization of his robbery
   conviction as a crime of violence under § 4B1.2(a)(2), see United States v.
   Adair, 16 F.4th 469, 470-71 (5th Cir. 2021), cert. denied, 142 S. Ct. 1215
   (2022). Because summary affirmance is appropriate, see Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), the Government’s motion
   for summary affirmance is GRANTED, and the judgment of the district
   court is AFFIRMED.            The Government’s alternative motion for an
   extension of time is DENIED.




                                            2